Citation Nr: 1732721	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a heart condition, to include a heart murmur. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1975 to March 1976.  Thereafter, he served in the Army National Guard until returning to active duty from January 3 to January 17, 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from the October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran appeared at a February 2011 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

In a May 2011 decision, the Board denied entitlement to service connection for hypertension and a heart condition.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court granted a Joint Motion for Remand (JMR), vacating the May 2011 Board decision for compliance with the instructions of the JMR.  In October 2015, this matter was again remanded for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that his hypertension is related to his military service.  Specifically, the Veteran has stated throughout the record that the stress associated with obtaining a higher rank in the National Guard and becoming activated for potential deployment in January 2004 caused his hypertension and heart condition.  In the alternative, he asserts that such conditions were aggravated by that active service.  

Upon entering active duty in November 1976, the Veteran's entrance examination was absent for any history of high blood pressure.  Additionally, in March 1976, the Veteran's separation examination was also negative for high blood pressure.  After separating from the Army, the Veteran continued to serve with the Army National Guard.  The Veteran's periodic examinations during this reserve service include an over 40 physical exam conducted in October 1992 which noted that an EKG showed LVH (left ventricular hypertrophy).  The EKG report also notes sinus bradycardia.  A report of medical examination dated December 1997 noted that his blood pressure was 153/108.  An echocardiogram showed a diagnosis of borderline bradycardia with sinus arrhythmia and was otherwise normal.  An August 2001 periodic physical notes that his blood pressure was 168/97.  The summary of defects noted elevated BP, LVH on EKG, elevated cholesterol mand elevated blood glucose.  The August 2001 EKG report notes normal sinus rhythm with occasional premature atrial complexes, moderate voltage criteria for LVH may be normal variant, and borderline ECG.  Handwritten on that report reflect LVH, isolated PAC, and T wave abnormal III, a VF.  A September 2001 private stress test report notes that a graded exercise test, Bruce protocol, was negative for ischemia.  Mild to moderate hypertension was diagnosed.  A handwritten service record dated in February 2002 noted elevated blood pressure, elevated cholesterol and elevated glucose.  A May 2003 health review record notes elevated glucose, cholesterol and BP.  It was stated that he was not deployable.  

The Veteran did not have a traditional entrance examination prior to his activation in January 2004.  A October 2003 service pre-deployment health assessment showed that the Veteran reported being in good health without any medical problems or concerns.  However, it was noted that on his last exam he had elevated blood pressure, and the final medical disposition in October 2003 was that he was not-deployable.

Another service document bearing the same date in October 2003 notes that he was provided a letter to take to his private physician regarding elevated glucose levels, elevated blood pressure and elevated cholesterol, with instructions to furnish documentation within 30 days.  An October 22, 2003 private record notes diagnoses including hypertension, elevated blood sugar and hyperlipidemia.  A November 7, 2003 record notes his BP was 128/86 on a low salt diet.   

In January 2004, nine days after starting active duty service, the Veteran was released from duty due to a heart murmur and elevated blood pressure.  A service department record reflects that he was examined on January 13, 2004.  He reported having shortness of breath for 1 to 2 years.  Upon the January 2004 physical examination, he was shown to have high blood pressure and a heart murmur.  He was told to return home and seek medical treatment from his civilian doctor.  That period of service ended on January 17, 2004.  A Medical Review Board recommended medical separation in July 2004 due to the Veteran's inability to perform military duties.  In a memorandum dated in July 2004, it was noted that the soldier was not physically able to perform his duties at NTC-03 [a possible reference to National Training Center in 2003] and had to be removed from his platoon sergeant position.  It was further stated that the soldier was unable to be mobilized for Operation Iraqi Freedom due to the same medical condition he had at NTC (high blood pressure and possible heart condition).
The Veteran stated in a September 2008 statement that he had never been diagnosed with high blood pressure or a heart murmur prior to January 2004.  During the Veteran's February 2011 Board hearing he stated that he had been taking blood pressure medication since 2002.  However, it appears that the Veteran may have been referring to his medication for his high cholesterol, and not his blood pressure.

In a September and November 2008 correspondence, the Veteran contended that his heart condition and high blood pressure were aggravated by active duty service.

In November 2012, the Board remanded these matters because the Veteran had not been afforded a VA examination and medical opinion.  In its remand directive, the Board instructed the VA examiner to provide an opinion on the nature and etiology of the Veteran's claimed hypertension and heart murmur.  Further, the Board requested that the examiner determine the date of onset of the Veteran's hypertension and heart murmur and whether either was aggravated by service.  The Board instructed the examiner to provide a complete rationale for any opinion offered.

In November 2013, the Veteran was afforded a VA examination and medical opinion.  The examiner noted that the Veteran was diagnosed with a heart murmur in 2004 and opined that with the Veteran's lack of significant symptoms and his history of evaluation, his heart murmur did not become more symptomatic during service.  Further, in November 2013, an addendum opinion was provided regarding the Veteran's claimed hypertension.  The examiner opined that there was no clear evidence that the Veteran's time in service made his hypertension worse.  However, the examiner did not address all the questions asked in the Board remand.  Therefore, in its October 2015 remand, the Board found that these opinions were inadequate for evaluation purposes and remanded the matter for a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Additionally, the Board remanded this matter because there was evidence that the Veteran's heart disorder, to include a heart murmur, and hypertension may have existed before his January 2004 active duty service.  The Board's remand instructed the RO to obtain a medical opinion to determine the significance of the Veteran's elevated blood pressure and the prior September 2001 diagnosis of hypertension in relation to the claimed conditions.    

In the May 2015 Appellant's Brief, the Veteran contended that both hypertension and a heart murmur manifested while he was on active duty service and that there was no diagnosis of a heart murmur or hypertension prior to active duty service. 

Pursuant to the Board's October 2015 remand, the Veteran underwent a VA hypertension and heart conditions examination in February 2016.  The examiner opined that the Veteran's hypertension and heart murmur condition are at least as likely as not due to an injury incurred in service as evidenced by numerous service treatment records for the same complaints.  However, the record does not reflect any in service injury.  The Board therefore finds these opinions inadequate as they appear to be factually inaccurate and do not address all the questions asked in the Board remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A remand for a new VA examination and medical opinion is necessary.  Stegall v. West, 11 Vet. Ap. 268, 270-71 (1998).

In December 2016, a VA examiner opined that there does not appear to be a pathological diagnosis present involving the heart structure.  However, the record contains previous diagnoses involving the heart.  Therefore, on remand, the scheduled VA examination must list all heart conditions that the Veteran has had during the appeal period (September 2008 to the present) and explain any inconsistencies between these diagnoses and the examiner's findings.  Specifically, these diagnoses include an October 1992 abnormal electrocardiogram, a January 2004 private treatment record discussing a heart murmur needing to be evaluated, a separate January 2004 echocardiogram diagnosing a heart murmur, a February 2004 echocardiogram noting a mitral valve prolapse (MVP), a July 2004 clinical diagnosis of a murmur, a September 2005 private treatment note stating an abnormal heart, and a November 2006 EKG report.

Additionally, the record does not reflect that opinions regarding direct service connection for the Veteran's first period of service (October 1975 to March 1976) and ACDUTRA periods have been obtained.  Furthermore, the Board finds that the previous VA opinions regarding aggravation did not discuss whether the Veteran's hypertension or heart condition clearly and unmistakably existed prior to the Veteran's second period of active service (January 3 to January 17, 2004).   

Moreover, while the evidence of record contains some of the Veteran's service treatment and service personnel records from his time in the reserves and National Guard, it is unclear whether these records are complete and whether efforts to obtain these records have been exhausted.  Specifically, it appears that any records from the Veteran's Army Reserve/National Guard service from March 1976 through January 2004 are not associated with the evidence of record.  These records are particularly pertinent because they may contain information regarding the specific dates that the Veteran's service was characterized as active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  In addition to disabilities resulting from active duty service, service connection may also be established for a disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from an injury incurred in or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016).  

Accordingly, on remand, the RO must request any outstanding Army Reserve/National Guard service treatment and service personnel records dated March 1975 through January 2004 from the Office of the South Carolina Adjutant General, the Records Management Center (RMC), and any other appropriate records repositories.  The RO must also obtain any relevant private treatment records, to include any Tricare records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request the following outstanding records from all appropriate records repositories:

a. All outstanding Reserve/National Guard service treatment and service personnel records dated March 1976 to January 2004 from the North Carolina Office of the Adjutant General, the RMC, and any other appropriate records repositories.  

b. All outstanding records pertinent to the Veteran's claims, including any Tricare or private treatment records.

The RO must make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2)(2016).  If the RO concludes that the records do not exist or that further attempts to obtain them would be futile, the RO must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e)(2016). 

All efforts to obtain these records must be documented in the claims file.  In the event that it is determined that the records are unable, a formal determination must be made and the Veteran must be provided appropriate notice, pursuant to 38 C.F.R. § 3.159(c)(2). 

2.  The RO must review the Veteran's service personnel records and compile a list of the dates of the Veteran's ACDUTRA and INACDUTRA periods of service.  This list must be associated with the evidence of record.  

3.  Once the above requested development has been completed, return the Veteran's claims file to a qualified medical professional, other than the medical professional who provided the February 2016 VA examination, to obtain a new medical opinion regarding the etiology of hypertension and all heart conditions diagnosed during the period of the claim (from September 2008 to the present).

The entire claims file and all pertinent records must be made available and reviewed by the medical professional designated to provide the requested opinion, to include the list of the Veteran's periods of ACDUTRA and INACDUTRA service.  The medical professional is informed that he or she cannot rely solely on the absence of evidence in the Veteran's service treatment records as a basis for a negative medical opinion.

After reviewing the record, and with consideration of the Veteran's lay statements, the medical professional should address the following:

a. Identify each diagnosis that is appropriate to the Veteran's heart condition symptoms, and provide a rationale for any discrepancies between the diagnosis upon examination and any diagnosis noted in the claims file.  Specifically, the medical professional must discuss the December 2016 VA examiner's statement that there is no current diagnosis involving the Veteran's heart structure, an October 1992 abnormal electrocardiogram, a January 2004 private treatment record discussing a heart murmur needing to be evaluated, a separate January 2004 echocardiogram diagnosing a heart murmur, a February 2004 echocardiogram noting a mitral valve prolapse (MVP), a July 2004 clinical diagnosis of a murmur, a September 2005 private treatment note stating an abnormal heart, and a November 2006 EKG report.

b. Whether it is at least as likely as not (a 50 percent probability or greater), that hypertension, began during the Veteran's first period active duty service (November 1975 to March 1976), or is otherwise related to the Veteran's active duty service.

c. Whether it is at least as likely as not (a 50 percent probability or greater), that any diagnosed heart condition, began during the Veteran's first period active duty service (November 1975 to March 1976), or is otherwise related to the Veteran's active duty service.

d. Whether it is at least as likely as not (a 50 percent probability or greater) that hypertension is etiologically related to, or was aggravated in the line of duty during any verified period of ACDUTRA or was due to an injury incurred in or aggravated in the line of duty during a period of INACDUTRA.

e. Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed heart condition is etiologically related to, or was aggravated in the line of duty during any verified period of ACDUTRA or was due to an injury incurred in or aggravated in the line of duty during a period of INACDTRA.

f. Whether the evidence clearly and unmistakably establishes that any diagnosed hypertension OR heart condition existed prior to the Veteran's January 2004 active service.

g. If the examiner determines any diagnosed hypertension did clearly and unmistakably exist prior to the Veteran's active service, the examiner must determine whether it was clearly and unmistakably not aggravated by his active duty service.  In other words, is any increase clearly and unmistakably due to the natural progression of the disability?

h. If the examiner determines any diagnosed heart condition did clearly and unmistakably exist prior to the Veteran's active service, the examiner must determine whether it was clearly and unmistakably not aggravated by his active duty service.  In other words, is any increase clearly and unmistakably due to the natural progression of the disability?

i. If the examiner determines that the Veteran's hypertension did not clearly and unmistakably exist prior to service, or was not clearly and unmistakably not aggravated by his active duty -service, the examiner must determine whether it is at least as likely as not (50 percent or greater degree of probability) that it began during active duty service, was caused by service, or is otherwise related to active duty service.  The examiner must also determine whether it is at least as likely as not (50 percent or greater probability) that hypertension began in, is etiologically related to, or was aggravated in the line of duty during any period of ACDUTRA. 

j. If the examiner determines that any diagnosed heart condition did not clearly and unmistakably exist prior to service, or was not clearly and unmistakably not aggravated by his active duty -service, the examiner must determine whether it is at least as likely as not (50 percent or greater degree of probability) that it began during active duty service, was caused by service, or is otherwise related to active duty service.  The examiner must also determine whether it is at least as likely as not (50 percent or greater probability) that hypertension began in, is etiologically related to, or was aggravated in the line of duty during any period of ACDUTRA. 

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

A new examination should only be performed if the medical professional providing the opinion determines it is necessary.

4.  If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


